      Case: 1:18-cv-02189-SO Doc #: 42 Filed: 06/18/19 1 of 1. PageID #: 265




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                           MINUTES OF PROCEEDINGS--CIVIL

                                                    DATE: June 17, 2019
LATUNDRA BILLUPS, et al.,
                                                    CASE NO. 1:18CV2189
                      Plaintiffs,
                                                    JUDGE SOLOMON OLIVER
       vs.
                                                    MAGISTRATE JUDGE JONATHAN D.
                                                    GREENBERG

GEORGIA HUSSEIN,

                      Defendant                     COURT REPORTER: Heidi Geizer

Attorneys for Plaintiffs: Blake Dickson      Attorney for Defendant: Keith Wolgamuth
                          Tristan Serri                              Elizabeth Crook
                                                                     Elena Boop

Plaintiffs Latundra Billups          Defendant Georgia Hussein
          Gladys Wade                Defendant representative: Barbara Langhenry
PROCEEDINGS: A settlement conference was conducted with the above participants. The
parties were able to reach an agreement. A Notice of Dismissal with prejudice is due by August
15, 2019. The Court will retain jurisdiction over the parties’ settlement agreement.

 6 hrs. 25 minutes
Total Time
                                                    s/ Jonathan D. Greenberg
                                                    United States Magistrate Judge
